Exhibit 10.3

 

FORM OF NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this “Agreement”) is being
executed and delivered as of September 4, 2018, by the undersigned shareholder
of the Company (as defined below) (the “Subject Party”) in favor of and for the
benefit of DOTA Holdings Limited, a Cayman Island corporation, which will be
known after the consummation of the transactions contemplated by the Business
Combination Agreement (as defined below) as “Reebonz Holding Limited” (“Pubco”),
Draper Oakwood Technology Acquisition, Inc., a Delaware corporation
(“Purchaser”), Reebonz Limited, a Singapore corporation (the “Company”), and
each of Pubco’s, Purchaser’s and/or the Company’s present and future Affiliates,
successors and direct and indirect Subsidiaries (collectively with Pubco,
Purchaser and the Company, the “Covered Parties”). Any capitalized term used,
but not defined in this Agreement will have the meaning ascribed to such term in
the Business Combination Agreement.

 

WHEREAS, on or about the date hereof, (i) Purchaser, (ii) Pubco, (iii) DOTA
Merger Subsidiary Inc., a Delaware corporation and a wholly-owned subsidiary of
Pubco (“Merger Sub”), (iv) Draper Oakwood Investments, LLC, a Delaware limited
liability company, in the capacity as the Purchaser Representative thereunder
(including any successor Purchaser Representative appointed in accordance
therewith, the “Purchaser Representative”), (v) the Company and (vi) each of the
holders of outstanding capital shares of the Company named as Sellers therein
(the “Sellers”), including the Subject Party, are entering into that certain
Business Combination Agreement (as amended from time to time in accordance with
the terms thereof, the “Business Combination Agreement”), pursuant to which,
subject to the terms and conditions thereof, among other matters, (a) Purchaser
will merge with and into Merger Sub (the “Merger”), with Purchaser continuing as
the surviving entity and a wholly-owned subsidiary of Pubco, and with holders of
Purchaser’s securities receiving substantially equivalent securities of Pubco,
and (b) Pubco will (the “Securities Exchange”) (i) acquire all of the issued and
outstanding capital shares of the Company from the Sellers in exchange for
ordinary shares of Pubco, with the Company becoming a wholly-owned subsidiary of
Pubco, and (ii) assume the Company’s outstanding options, warrants and other
convertible securities (with equitable adjustments to the number and exercise
price of such assumed options, warrants and other convertible securities) with
the result that such assumed options, warrants and other convertible securities
shall be exercisable into ordinary shares of Pubco;

 

WHEREAS, the Company (and after the consummation of the Securities Exchange,
Pubco), directly and indirectly through its Subsidiaries, engages in the
business of online purchases and sales of luxury goods (the “Business”);

 

WHEREAS, in connection with, and as a condition to the execution and delivery of
the Business Combination Agreement and the consummation of the Merger, the
Securities Exchange and the other transactions contemplated thereby
(collectively, the “Transactions”), and to enable Purchaser and Pubco to secure
more fully the benefits of the Transactions, including the protection and
maintenance of the goodwill and confidential information of the Company and its
Subsidiaries, each of Purchaser and Pubco has required that the Subject Party
enter into this Agreement;

 

WHEREAS, the Subject Party is entering into this Agreement in order to induce
Purchaser and Pubco to enter into the Business Combination Agreement and
consummate the Transactions, pursuant to which the Subject Party will directly
or indirectly receive a material benefit; and

 

WHEREAS, the Subject Party, as a former and/or current shareholder, director,
officer and/or employee of the Company or its Subsidiaries, has contributed to
the value of the Company and its Subsidiaries and has obtained extensive and
valuable knowledge and confidential information concerning the business of the
Company and its Subsidiaries.

 



 1 

 

 

NOW, THEREFORE, in order to induce Purchaser and Pubco to enter into the
Business Combination Agreement and consummate the Transactions, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Subject Party hereby agrees as follows:

 

1. Restriction on Competition.

 

(a) Restriction. The Subject Party hereby agrees that during the period from the
Closing until the two (2) year anniversary of the Closing Date (such period, the
“Restricted Period”), the Subject Party will not, and will cause its Affiliates
not to, without the prior written consent of Pubco (which may be withheld in its
sole discretion), anywhere in Southeast Asia, South Asia, North Asia, Australia,
the Middle East or in any other markets in which the Covered Parties are
engaged, or are actively contemplating to become engaged, in the Business as of
the Closing Date or during the Restricted Period (the “Territory”), directly or
indirectly engage in the Business (other than through a Covered Party) or own,
manage or control, or participate in the ownership, management or control of, or
become engaged or serve as an officer, director, member, partner, employee,
agent, consultant, advisor or representative of, a business or entity (other
than a Covered Party) that engages in the Business (a “Competitor”).
Notwithstanding the foregoing, the Subject Party and its Affiliates may own
passive investments of less than five percent (5%) of the total issued and
outstanding equity interests of a Competitor, so long as the Subject Party and
its Affiliates and their respective equity holders, directors, officers,
managers and employees who were involved with the business of any of the Covered
Parties are not involved in the management or control of such Competitor
(“Permitted Ownership”).

 

(b) Acknowledgment. The Subject Party acknowledges and agrees that (i) the
Subject Party possesses knowledge of confidential information of the Covered
Parties and the Business, (ii) the Subject Party’s execution of this Agreement
is a material inducement to Purchaser and Pubco to enter into the Business
Combination Agreement and consummate the Transactions and to realize the
goodwill of the Company and its Subsidiaries, for which the Subject Party and/or
its Affiliates will receive a substantial direct or indirect financial benefit,
and that Purchaser and Pubco would not have entered into the Business
Combination Agreement or consummated the Transactions but for the Subject
Party’s agreements set forth in this Agreement; (iii) it would impair the
goodwill of the Covered Parties and reduce the value of the assets of the
Covered Parties and cause serious and irreparable injury if the Subject Party
and/or its Affiliates were to use their ability and knowledge by engaging in the
Business in competition with a Covered Party, and/or to otherwise breach the
obligations contained herein and that the Covered Parties would not have an
adequate remedy at law because of the unique nature of the Business, (iv) the
Subject Party and its Affiliates have no intention of engaging in the Business
(other than through the Covered Parties) during the Restricted Period other than
through Permitted Ownership, (v) the relevant public policy aspects of
restrictive covenants, covenants not to compete and non-solicitation provisions
have been discussed, and every effort has been made to limit the restrictions
placed upon the Subject Party to those that are reasonable and necessary to
protect the Covered Parties’ legitimate interests, (vi) the Covered Parties
conduct and intend to conduct the Business everywhere in the Territory and
compete with other businesses that are or could be located in any part of the
Territory, (vii) the foregoing restrictions on competition are fair and
reasonable in type of prohibited activity, geographic area covered, scope and
duration, (viii) the consideration provided to the Subject Party under this
Agreement and the Business Combination Agreement is not illusory, and (ix) such
provisions do not impose a greater restraint than is necessary to protect the
goodwill or other business interests of the Covered Parties.

 



 2 

 

 

2. No Solicitation; No Disparagement.

 

(a) No Solicitation of Employees and Consultants. The Subject Party agrees that,
during the Restricted Period, the Subject Party will not, and will not permit
its Affiliates to, without the prior written consent of Pubco (which may be
withheld in its sole discretion), either on its own behalf or on behalf of any
other Person (other than, if applicable, a Covered Party in the performance of
its duties on behalf of the Covered Parties), directly or indirectly: (i) hire
or engage as an employee, independent contractor, consultant or otherwise any
Covered Personnel (as defined below); (ii) solicit, induce, encourage or
otherwise knowingly cause (or attempt to do any of the foregoing) any Covered
Personnel to leave the service (whether as an employee, consultant or
independent contractor) of any Covered Party; or (iii) in any way interfere with
or attempt to interfere with the relationship between any Covered Personnel and
any Covered Party; provided, however, the Subject Party and its Affiliates will
not be deemed to have violated this Section 2(a) if any Covered Personnel
voluntarily and independently solicits an offer of employment from the Subject
Party or its Affiliate (or other Person whom any of them is acting on behalf of)
by responding to a general advertisement or solicitation program conducted by or
on behalf of the Subject Party or its Affiliate (or such other Person whom any
of them is acting on behalf of) that is not targeted at such Covered Personnel
or Covered Personnel generally, so long as such Covered Personnel is not hired.
For purposes of this Agreement, “Covered Personnel” shall mean any Person who is
or was an employee, consultant or independent contractor of the Covered Parties
as of the Closing Date or during the Restricted Period or within the one (1)
year period preceding the relevant time of determination.

 

(b) Non-Solicitation of Customers and Suppliers. The Subject Party agrees that,
during the Restricted Period, the Subject Party will not, and will not permit
its Affiliates to, without the prior written consent of Pubco (which may be
withheld in its sole discretion), individually or on behalf of any other Person
(other than, if applicable, a Covered Party in the performance of its duties on
behalf of the Covered Parties), directly or indirectly: (i) solicit, induce,
encourage or otherwise knowingly cause (or attempt to do any of the foregoing)
any Covered Customer (as defined below) to (A) cease being, or not become, a
client or customer of any Covered Party with respect to the Business or (B)
reduce the amount of business of such Covered Customer with any Covered Party,
or otherwise alter such business relationship in a manner adverse to any Covered
Party, in either case, with respect to or relating to the Business; (ii)
interfere with or disrupt (or attempt to interfere with or disrupt) the
contractual relationship between any Covered Party and any Covered Customer;
(iii) divert any business with any Covered Customer relating to the Business
from a Covered Party; (iv) solicit for business, provide services to, engage in
or do business with, any Covered Customer for products or services that are part
of the Business; or (v) interfere with or disrupt (or attempt to interfere with
or disrupt), any Person that was a vendor, supplier, distributor, agent or other
service provider of a Covered Party at the time of such interference or
disruption, for a purpose competitive with a Covered Party as it relates to the
Business. For purposes of this Agreement, a “Covered Customer” shall mean any
Person who is or was an actual customer or client (or prospective customer or
client with whom a Covered Party actively marketed or made or took specific
action to make a proposal) of a Covered Party as of the Closing Date or during
the Restricted Period or within the one (1) year period preceding the relevant
time of determination.

 

(c) Non-Disparagement. The Subject Party agrees that from and after the Closing
until the Second (2nd) anniversary of the end of the Restricted Period, the
Subject Party will not, and will not permit its Affiliates to, directly or
indirectly engage in any conduct that involves the making or publishing
(including through electronic mail distribution or online social media) of any
written or oral statements or remarks (including the repetition or distribution
of derogatory rumors, allegations, negative reports or comments) that are
disparaging, deleterious or damaging to the integrity, reputation or good will
of one or more Covered Parties or their respective management, officers,
employees, independent contractors or consultants. Notwithstanding the
foregoing, subject to Section 3 below, the provisions of this Section 2(c) shall
not restrict the Subject Party from providing truthful testimony or information
in response to a subpoena or investigation by a Governmental Authority or in
connection with any legal action by the Subject Party or its Affiliate against
any Covered Party under this Agreement, the Business Combination Agreement or
any other Ancillary Document that is asserted by the Subject Party or its
Affiliate in good faith.

 



 3 

 

 

3. Confidentiality. From and after the Closing Date, the Subject Party will, and
will cause its Representatives to, keep confidential and not (except, if
applicable, in the performance of its duties on behalf of the Covered Parties)
directly or indirectly use, disclose, reveal, publish, transfer or provide
access to, any and all Covered Party Information without the prior written
consent of Pubco (which may be withheld in its sole discretion). As used in this
Agreement, “Covered Party Information” means all material and information
relating to the business, affairs and assets of any Covered Party, including
material and information that concerns or relates to such Covered Party’s
bidding and proposal, technical information, computer hardware or software,
administrative, management, operational, data processing, financial, marketing,
sales, human resources, business development, planning and/or other business
activities, regardless of whether such material and information is maintained in
physical, electronic, or other form, that is: (A) gathered, compiled, generated,
produced or maintained by such Covered Party through its Representatives, or
provided to such Covered Party by its suppliers, service providers or customers;
and (B) intended and maintained by such Covered Party or its Representatives,
suppliers, service providers or customers to be kept in confidence. The
obligations set forth in this Section 3 will not apply to any Covered Party
Information where the Subject Party can prove that such material or information:
(i) is known or available through other lawful sources not bound by a
confidentiality agreement with, or other confidentiality obligation to, any
Covered Party; (ii) is or becomes publicly known through no violation of this
Agreement or other non-disclosure obligation of the Subject Party or any of its
Representatives; (iii) is already in the possession of the Subject Party at the
time of disclosure through lawful sources not bound by a confidentiality
agreement or other confidentiality obligation as evidenced by the Subject
Party’s documents and records; (iv) is developed independently by the Subject
Party without use of or reference to any Covered Party Information; or (v) is
required to be disclosed pursuant to an order of any administrative body or
court of competent jurisdiction (provided that (A) the applicable Covered Party
is given reasonable prior written notice, (B) the Subject Party cooperates (and
causes its Representatives to cooperate) with any reasonable request of any
Covered Party to seek to prevent or narrow such disclosure and (C) if after
compliance with clauses (A) and (B) such disclosure is still required, the
Subject Party and its Representatives only disclose such portion of the Covered
Party Information that is expressly required by such order, as it may be
subsequently narrowed).

 

4. Representations and Warranties. The Subject Party hereby represents and
warrants, to and for the benefit of the Covered Parties as of the date of this
Agreement and as of the Closing Date, that: (a) the Subject Party has full power
and capacity to execute and deliver, and to perform all of the Subject Party’s
obligations under, this Agreement; and (b) neither the execution and delivery of
this Agreement nor the performance of the Subject Party’s obligations hereunder
will result directly or indirectly in a violation or breach of any agreement or
obligation by which the Subject Party is a party or otherwise bound. By entering
into this Agreement, the Subject Party certifies and acknowledges that the
Subject Party has carefully read all of the provisions of this Agreement, and
that the Subject Party voluntarily and knowingly enters into this Agreement.

 

5. Remedies. The covenants and undertakings of the Subject Party contained in
this Agreement relate to matters which are of a special, unique and
extraordinary character and a violation of any of the terms of this Agreement
may cause irreparable injury to the Covered Parties, the amount of which may be
impossible to estimate or determine and which cannot be adequately compensated.
The Subject Party agrees that, in the event of any breach or threatened breach
by the Subject Party of any covenant or obligation contained in this Agreement,
each applicable Covered Party will be entitled to seek (in addition to, and not
in lieu of, any other remedy at law or in equity or pursuant to the Business
Combination Agreement or the other Ancillary Documents that may be available to
the Covered Parties, including monetary damages), and a court of competent
jurisdiction may award, an injunction, restraining order or other equitable
relief restraining or preventing such breach or threatened breach, without the
necessity of proving actual damages or that monetary damages would be
insufficient or posting bond or security, which the Subject Party expressly
waives. Additionally, if a court of competent jurisdiction determines that a
Covered Party is the prevailing party in any claim against the Subject Party,
the Covered Party shall be entitled to recovery of the Covered Party’s
attorneys’ fees and costs reasonably incurred in enforcing the Covered Party’s
rights under this Agreement with respect to such claim. The Subject Party hereby
acknowledges and agrees that in the event of any breach of this Agreement, any
value attributed or allocated to this Agreement (or any other non-competition
agreement with the Subject Party) under or in connection with the Business
Combination Agreement shall not be considered a measure of, or a limit on, the
damages of the Covered Parties.

 



 4 

 

 

6. Survival of Obligations. The expiration of the Restricted Period will not
relieve the Subject Party of any obligation or liability arising from any breach
by the Subject Party of this Agreement during the Restricted Period. The Subject
Party further agrees that the time period during which the covenants contained
in Section 1 and Section 2 of this Agreement will be effective will be computed
by excluding from such computation any time during which the Subject Party is in
violation of any provision of such Sections.

 

7. Miscellaneous.

 

(a) Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

If to Purchaser or Pubco prior to the Closing, to:

 

Draper Oakwood Technology Acquisition, Inc.
c/o Draper Oakwood Investments, LLC
55 East 3rd Ave.
San Mateo, CA 94401, USA
Attn: Aamer Sarfraz
Telephone No.: +44-777-049-0449
Email: aamer@draperoakwood.com

 

with a copy (that will not constitute notice) to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn:    Stuart Neuhauser, Esq.
              Douglas Ellenoff, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email:    sneuhauser@egsllp.com
              ellenoff@egsllp.com

     

If to the Company prior to the Closing, to:

 

Reebonz Limited
5 Tampines North Drive 5
Singapore 528548
Attn: Samuel Lim Kok Eng
Facsimile No.: 011 65 6499 9443
Telephone No.: 011 65 6511 8475
Email: samuel.lim@reebonz.com

 

with a copy (that will not constitute notice) to:

 

Dentons Rodyk & Davidson LLP
80 Raffles Place, #33-00 UOB Plaza 1 Singapore 048624
Attn: S. Sivanesan
Facsimile No.: 011 65 6532 1838
Telephone No.: 011 65 6885 3685
Email: sivanesan.s@dentons.com

 



 5 

 

 

If to Purchaser, Pubco or any other Covered Party from or after the Closing, to:

 

Reebonz Holding Limited
5 Tampines North Drive 5
Singapore 528548
Attn: Samuel Lim Kok Eng
Facsimile No.: 011 65 6499 9443
Telephone No.: 011 65 6511 8475
Email: samuel.lim@reebonz.com

 

and

 

Draper Oakwood Investments, LLC
55 East 3rd Ave.
San Mateo, CA 94401, USA
Attn: Aamer Sarfraz
Telephone No.: +44-777-049-0449
Email: aamer@draperoakwood.com

 

with a copy (that will not constitute notice) to:

 

Dentons Rodyk & Davidson LLP
80 Raffles Place, #33-00 UOB Plaza 1 Singapore 048624
Attn: S. Sivanesan
Facsimile No.: 011 65 6532 1838
Telephone No.: 011 65 6885 3685
Email: sivanesan.s@dentons.com

 

and

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn:     Stuart Neuhauser, Esq.
              Douglas Ellenoff, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email:    sneuhauser@egsllp.com
              ellenoff@egsllp.com

     

If to the Subject Party, to:

 
the address below the Subject Party’s name on the signature page to this
Agreement.

 

(b) Integration and Non-Exclusivity. This Agreement, the Business Combination
Agreement and the other Ancillary Documents contain the entire agreement between
the Subject Party and the Covered Parties concerning the subject matter hereof.
Notwithstanding the foregoing, the rights and remedies of the Covered Parties
under this Agreement are not exclusive of or limited by any other rights or
remedies which they may have, whether at law, in equity, by contract or
otherwise, all of which will be cumulative (and not alternative). Without
limiting the generality of the foregoing, the rights and remedies of the Covered
Parties, and the obligations and liabilities of the Subject Party and its
Affiliates, under this Agreement, are in addition to their respective rights,
remedies, obligations and liabilities (i) under the laws of unfair competition,
misappropriation of trade secrets, or other requirements of statutory or common
law, or any applicable rules and regulations and (ii) otherwise conferred by
contract, including the Business Combination Agreement and any other written
agreement between the Subject Party or its Affiliate and any of the Covered
Parties. Nothing in the Business Combination Agreement will limit any of the
obligations, liabilities, rights or remedies of the Subject Party or the Covered
Parties under this Agreement, nor will any breach of the Business Combination
Agreement or any other agreement between the Subject Party or its Affiliate and
any of the Covered Parties limit or otherwise affect any right or remedy of the
Covered Parties under this Agreement. If any term or condition of any other
agreement between the Subject Party or its Affiliate and any of the Covered
Parties conflicts or is inconsistent with the terms and conditions of this
Agreement, the more restrictive terms will control as to the Subject Party or
its Affiliate, as applicable.

 

(c) Severability; Reformation. Each provision of this Agreement is separable
from every other provision of this Agreement. If any provision of this Agreement
is found or held to be invalid, illegal or unenforceable, in whole or in part,
by a court of competent jurisdiction, then (i) such provision will be deemed
amended to conform to applicable laws so as to be valid, legal and enforceable
to the fullest possible extent, (ii) the invalidity, illegality or
unenforceability of such provision will not affect the validity, legality or
enforceability of such provision under any other circumstances or in any other
jurisdiction, and (iii) the invalidity, illegality or unenforceability of such
provision will not affect the validity, legality or enforceability of the
remainder of such provision or the validity, legality or enforceability of any
other provision of this Agreement. The Subject Party and the Covered Parties
will substitute for any invalid, illegal or unenforceable provision a suitable
and equitable provision that carries out, so far as may be valid, legal and
enforceable, the intent and purpose of such invalid, illegal or unenforceable
provision. Without limiting the foregoing, if any court of competent
jurisdiction determines that any part hereof is unenforceable because of the
duration, geographic area covered, scope of such provision, or otherwise, such
court will have the power to reduce the duration, geographic area covered or
scope of such provision, as the case may be, and, in its reduced form, such
provision will then be enforceable. The Subject Party will, at a Covered Party’s
request, join such Covered Party in requesting that such court take such action.

 



 6 

 

 

(d) Amendment; Waiver. This Agreement may not be amended or modified in any
respect, except by a written agreement executed by the Subject Party, Purchaser,
Pubco and, from and after the Closing, the Purchaser Representative (or their
respective permitted successors or assigns). No waiver will be effective unless
it is expressly set forth in a written instrument executed by the waiving party
(and from and after the Closing if such waiving party is a Covered Party, the
Purchaser Representative) and any such waiver will have no effect except in the
specific instance in which it is given. Any delay or omission by a party in
exercising its rights under this Agreement, or failure to insist upon strict
compliance with any term, covenant, or condition of this Agreement will not be
deemed a waiver of such term, covenant, condition or right, nor will any waiver
or relinquishment of any right or power under this Agreement at any time or
times be deemed a waiver or relinquishment of such right or power at any other
time or times.

 

(e) Dispute Resolution. Any dispute, difference, controversy or claim arising in
connection with or related or incidental to, or question occurring under, this
Agreement or the subject matter hereof (other than applications for a temporary
restraining order, preliminary injunction, permanent injunction or other
equitable relief or application for enforcement of a resolution under this
Section 7(e)) (a “Dispute”) shall be governed by this Section 7(e). A party
must, in the first instance, provide written notice of any Disputes to the other
parties subject to such Dispute, which notice must provide a reasonably detailed
description of the matters subject to the Dispute. Any Dispute that is not
resolved may at any time after the delivery of such notice immediately be
referred to and finally resolved by arbitration pursuant to the then-existing
Expedited Procedures (as defined in the AAA Procedures) of the Commercial
Arbitration Rules (the “AAA Procedures”) of the American Arbitration Association
(the “AAA”). Any party involved in such Dispute may submit the Dispute to the
AAA to commence the proceedings after the Resolution Period. To the extent that
the AAA Procedures and this Agreement are in conflict, the terms of this
Agreement shall control. The arbitration shall be conducted by one arbitrator
nominated by the AAA promptly (but in any event within five (5) Business Days)
after the submission of the Dispute to the AAA and reasonably acceptable to each
party subject to the Dispute, which arbitrator shall be a commercial lawyer with
substantial experience arbitrating disputes under acquisition agreements. The
arbitrator shall accept his or her appointment and begin the arbitration process
promptly (but in any event within five (5) Business Days) after his or her
nomination and acceptance by the parties subject to the Dispute. The proceedings
shall be streamlined and efficient. The arbitrator shall decide the Dispute in
accordance with the substantive law of the State of New York. Time is of the
essence. Each party shall submit a proposal for resolution of the Dispute to the
arbitrator within twenty (20) days after confirmation of the appointment of the
arbitrator. The arbitrator shall have the power to order any party to do, or to
refrain from doing, anything consistent with this Agreement, the Ancillary
Documents and applicable Law, including to perform its contractual
obligation(s); provided, that the arbitrator shall be limited to ordering
pursuant to the foregoing power (and, for the avoidance of doubt, shall order)
the relevant party (or parties, as applicable) to comply with only one or the
other of the proposals. The arbitrator's award shall be in writing and shall
include a reasonable explanation of the arbitrator's reason(s) for selecting one
or the other proposal. The seat of arbitration shall be in New York County,
State of New York. The language of the arbitration shall be English.

 



 7 

 

 

(f) Governing Law; Jurisdiction. This Agreement shall be governed by, construed
and enforced in accordance with the Laws of the State of New York without regard
to the conflict of laws principles thereof. Subject to Section 7(e), all Actions
arising out of or relating to this Agreement shall be heard and determined
exclusively in any state or federal court located in New York, New York (or in
any appellate courts thereof) (the “Specified Courts”). Subject to Section 7(e),
each party hereto hereby (a) submits to the exclusive jurisdiction of any
Specified Court for the purpose of any Action arising out of or relating to this
Agreement brought by any party hereto, (b) irrevocably waives, and agrees not to
assert by way of motion, defense or otherwise, in any such Action, any claim
that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that the
Action is brought in an inconvenient forum, that the venue of the Action is
improper, or that this Agreement or the transactions contemplated hereby may not
be enforced in or by any Specified Court and (c) waives any bond, surety or
other security that might be required of any other party with respect thereto.
Each party agrees that a final judgment in any Action shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Law or in equity. Each party irrevocably consents to the
service of the summons and complaint and any other process in any other action
or proceeding relating to the transactions contemplated by this Agreement, on
behalf of itself, or its property, by personal delivery of copies of such
process to such party at the applicable address set forth in Section 7(a).
Nothing in this Section 7(f) shall affect the right of any party to serve legal
process in any other manner permitted by Law.

 

(g) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 7(g). ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION 7(g) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

(h) Successors and Assigns; Third Party Beneficiaries. This Agreement will be
binding upon the Subject Party and the Subject Party’s estate, successors and
assigns, and will inure to the benefit of the Covered Parties, and their
respective successors and assigns. Each Covered Party may freely assign any or
all of its rights under this Agreement, at any time, in whole or in part, to any
Person which acquires, in one or more transactions, at least a majority of the
equity securities (whether by equity sale, merger or otherwise) of such Covered
Party or all or substantially all of the assets of such Covered Party and its
Subsidiaries, taken as a whole, without obtaining the consent or approval of the
Subject Party. The Subject Party agrees that the obligations of the Subject
Party under this Agreement are personal and will not be assigned by the Subject
Party. Each of the Covered Parties are express third party beneficiaries of this
Agreement and will be considered parties under and for purposes of this
Agreement.

 

(i) Purchaser Representative Authorized to Act on Behalf of Covered Parties. The
parties acknowledge and agree that from and after the Closing the Purchaser
Representative is authorized and shall have the sole right to act on behalf of
Pubco, Purchaser and the other Covered Parties under this Agreement, including
the right to enforce Pubco’s, Purchaser’s and the other Covered Parties’ rights
and remedies under this Agreement. Without limiting the foregoing, in the event
that the Subject Party serves as a director, officer, employee or other
authorized agent of a Covered Party, the Subject Party shall have no authority,
express or implied, to act or make any determination on behalf of a Covered
Party in connection with this Agreement or any dispute or Action with respect
hereto.

 



 8 

 

 

(j) Construction. The Subject Party acknowledges that the Subject Party has been
represented by counsel, or had the opportunity to be represented by counsel of
the Subject Party’s choice. Any rule of construction to the effect that
ambiguities are to be resolved against the drafting party will not be applied in
the construction or interpretation of this Agreement. Neither the drafting
history nor the negotiating history of this Agreement will be used or referred
to in connection with the construction or interpretation of this Agreement. The
headings and subheadings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. In this Agreement: (i) the words “include,” “includes” and
“including” when used herein shall be deemed in each case to be followed by the
words “without limitation”; (ii) the definitions contained herein are applicable
to the singular as well as the plural forms of such terms; (iii) whenever
required by the context, any pronoun shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (iv) the words “herein,” “hereto,” and
“hereby” and other words of similar import shall be deemed in each case to refer
to this Agreement as a whole and not to any particular Section or other
subdivision of this Agreement; (v) the word “if” and other words of similar
import when used herein shall be deemed in each case to be followed by the
phrase “and only if”; (vi) the term “or” means “and/or”; and (vii) any agreement
or instrument defined or referred to herein or in any agreement or instrument
that is referred to herein means such agreement or instrument as from time to
time amended, modified or supplemented, including by waiver or consent and
references to all attachments thereto and instruments incorporated therein.

 

(k) Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. A photocopy, faxed, scanned and/or
emailed copy of this Agreement or any signature page to this Agreement, shall
have the same validity and enforceability as an originally signed copy.

 

(l) Effectiveness. This Agreement shall be binding upon the Subject Party upon
the Subject Party’s execution and delivery of this Agreement, but this Agreement
shall only become effective upon the Closing. In the event that the Business
Combination Agreement is validly terminated in accordance with its terms prior
to the Closing, this Agreement shall automatically terminate and become null and
void, and the parties shall have no obligations hereunder.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 9 

 

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Non-Competition and Non-Solicitation Agreement as of the date first written
above.

 









  Subject Party:         [________________________________]         By:
                                                            Name:      Title:  

 



  Address for Notice:      



  Address:           



  Facsimile No.:      Telephone No.:      Email:  

  

{Signature Page to Non-Competition Agreement}

 

 10 

 

 

Acknowledged and accepted as of the date first written above:

 

Pubco:

 

DOTA HOLDINGS LIMITED         By:     Name:                Title:    

 

Purchaser:

 

DRAPER OAKWOOD TECHNOLOGY ACQUISITION, INC.       By:         Name:            
Title:    

 

The Company:       REEBONZ LIMITED         By:     Name:             Title:    

 

The Purchaser Representative:      

DRAPER OAKWOOD INVESTMENTS, LLC,

solely in its capacity as the Purchaser Representative

      By:     Name:                   Title:    





 

{Signature Page to Non-Competition Agreement}



 

 11 

